104 F.3d 375
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re JENOPTIK AG, Petitioner.
Misc. No. 492.
United States Court of Appeals, Federal Circuit.
Nov. 27, 1996.

N.D.Cal.
MANDAMUS DENIED.
Before NEWMAN, SCHALL, and BRYSON, Circuit Judges.
ON PETITION FOR WRIT OF MANDAMUS
SCHALL, Circuit Judge.

ORDER

1
Jenoptik AG petitions for a writ of mandamus to direct the United States District Court for the Northern District of California to vacate its order that would permit the submission of protected deposition testimony to a German court hearing a suit between the same parties.  Therma-Wave, Inc. opposes.  The petition was filed on November 21, 1996 and the response was filed on November 26, 1996.  Trial in the German court begins November 28, 1996.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) Jenoptik's petition for a writ of mandamus is denied.


4
(2) An order with discussion by the majority and dissent will follow.


5
PAULINE NEWMAN, Circuit Judge.


6
I would grant the petition.